Order filed November 16, 2017




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00826-CV
                                   ____________

   GENETIC KEDMEOFF, LLC, JOY YOGA CENTER, LLC SOURCE
         STREET, LLC JEMSU (HOUSTON) LLC, JEMSU, LLC,
     MARIJUANA MARKETING GURUS, LLC AND KYROZEN, LLC,
                           Appellants

                                         V.

 SIGNET INTERACTIVE, LLC KRISTEN BAKER, ASHKLEY MATHIS
      AND RYAN MATHIS, INDIVIDUALLY AND AS MEMBERS OF
              SIGNET INTERACTIVE, LLC, Appellees


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-31806

                                    ORDER

      The notice of appeal in this case was filed October 13, 2017. To date, the filing
fee of $205.00 has not been paid. No evidence that appellants are excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before December 1, 2017. See Tex. R. App. P. 5. If appellant fails
to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM




                                          2